Citation Nr: 0509846	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  02-19 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the lumbar spine (claimed as residuals of a back 
injury).

2.  Entitlement to service connection for a gait disorder 
(claimed as residuals of a head injury). 

3.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; J. B.
ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

The issues of entitlement to service connection for residuals 
of back and head injuries come before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which denied entitlement to these 
two benefits, as well as entitlement to service connection 
for post-traumatic stress disorder (PTSD) and bilateral 
hearing loss.

The veteran and his friend, J. B., appeared before the 
undersigned Acting Veterans Law Judge in November 2003 to 
present testimony in support of the veteran's appeal of the 
service connection denials.  The hearing transcript has been 
associated with the claims file.

In December 2003, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).

In February 2004, the Board remanded the back and head claims 
for further development.  In that same decision, the Board 
granted the veteran's claims of entitlement to service 
connection for PTSD and bilateral hearing loss.

In May 2004, the RO issued a subsequent rating decision that 
assigned a rating of 50 percent for PTSD and a noncompensable 
rating for bilateral hearing loss.  The veteran filed a 
timely appeal of those determinations.  These issues are 
addressed in the remand portion of the decision below and are 
directed to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  

FINDINGS OF FACT

1.  The veteran served in combat during World War II.

2.  The veteran's degenerative changes of the lumbar spine 
manifested many years after service and are not related to 
his service.

3.  The veteran's gait disorder manifested many years after 
service and is not related to his service.


CONCLUSIONS OF LAW

1.  The veteran's degenerative changes of the lumbar spine 
were not incurred or aggravated in his active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  The veteran's gait disorder was not incurred or 
aggravated in his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act  

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for service connection for back and head injuries.  In this 
context, the Board notes that a substantially complete 
application was received in January 2001.  The claims were 
adjudicated by the RO without proper notice.  In April 2004, 
however, after the Board remanded the claims to the Appeals 
Management Center (AMC), the AMC provided notice to the 
veteran regarding the VA's duties to notify and to assist.  
Specifically, the AMC notified the claimant of information 
and evidence necessary to substantiate the claims; 
information and evidence that VA would seek to provide; and 
information and evidence that the claimant was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to the claim.  He was 
advised also to notify VA of any other information or 
evidence he wished VA to retrieve for him.  In December 2004, 
the AOJ readjudicated the claim based on all the evidence 
without taint from prior adjudications.  Therefore the Board 
finds no prejudice in the fact that the initial AOJ denial 
pre-dated VCAA-compliant notice.  Accordingly, the Board 
finds that the April 2004 notice comports with the 
requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board notes that the 
veteran's complete service medical records are unavailable.  
In April 2002, the National Personnel Records Center (NPRC) 
reported to the RO that the veteran's service medical records 
were "fire-related," meaning that the veteran's records 
were likely destroyed by the 1974 fire at the NPRC in St. 
Louis, Missouri.  Under such circumstances, the VA has a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct the service 
medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Jolley v. Derwinski, 1 Vet. App. 37, 39-40 
(1990).  An effort was made to reconstruct these records.  In 
that regard, the information of record indicates that efforts 
to obtain these service medical records were not successful.  

With consideration of the facts set forth above, and in light 
of the apparent unavailability of the service medical 
records, the Board is satisfied that VA's duty has been met 
and that reasonable efforts to reconstruct the veteran's 
service records have been made.  As will be fully addressed 
below, the Board concludes that additional developmental 
action by the RO is not warranted in this instance, as such 
activity would not be fruitful in obtaining additional 
pertinent medical information or documenting information that 
cannot generally be obtained from existing medical evidence 
of record. 

Regarding post-service treatment records, during the 
veteran's November 2003 hearing, he testified that he had 
lived in Brockton for thirty years, but did not know when he 
started seeking treatment at VA.  Pursuant to the Board's 
subsequent remand, the RO requested VA outpatient treatment 
records from 1970 to the present.  In response to this 
request, records dated from February 1987 to July 2004 were 
secured and associated with the claims file.  The Board notes 
that the February 1987 clinical record indicates it is the 
veteran's first time visiting a VA clinic.  Additionally, the 
RO attempted in April 2003 to retrieve specified private 
treatment reports; however, the RO received a negative 
response due to the doctor's retirement some twenty years 
prior.

The Board finds that VA has done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits.  In the circumstances of this case, additional 
efforts to assist him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.



Service Connection 

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection 
manifested itself to a compensable degree within one year of 
separation from service.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  Degenerative arthritis is a chronic disease subject 
to presumptive service connection.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In the case of any veteran who engaged in combat with the 
enemy in service, the Secretary shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 1154(b).  However, pertinent case law 
also provides that 38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat veteran's 
alleged disability and that the veteran is required to meet 
his evidentiary burden as to service connection, such as 
whether there is a current disability or whether there is a 
nexus to service, which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996). 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Service Connection for a Back Disability

The veteran contends that he injured his back in basic 
training, while training at night, carrying a fellow 
serviceman.  He stepped into a hole and both men fell down, 
hearing a snap in the veteran's back.  The veteran contends 
that he ruptured a disk at that time. 

The Board notes that the veteran is competent to testify as 
to his in-service experiences and symptoms.  As such, his 
contention that he fell and experienced back pain thereafter 
is taken as fact.  However, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render his opinion as to the medical 
diagnosis of a ruptured disk competent.   

The evidence also confirms that the veteran currently has 
degenerative changes in his spine.  Therefore, the issue that 
remains for the Board is whether a medical nexus has been 
established between the two.  

The Board notes that a March 2001 opinion discussing a nexus 
is of record.  Given the Board's responsibility to determine 
the credibility and probative value of the evidence, see 
Madden, supra, it is appropriate to discuss the weight of 
this medical opinion.  

During a March 2001 neurology examination, the veteran 
reported a history of a ruptured disk in service after 
falling in a hole during a rescue mission.  The physician 
noted the absence of a magnetic resonance imaging scan 
confirming these details.  She conducted a neurological exam, 
and then noted a diagnosis of lumbosacral disk disease.  She 
opined that the veteran's original injury to his lumbosacral 
area began in the military with the falling accident.  

In Black v. Brown, 5 Vet. App. 177, 180 (1993), the Court 
stated that the Board may discount medical opinions that 
amount to general conclusions based on history furnished by 
the claimant and that are unsupported by the clinical 
evidence.  In this case, the Board has reviewed the extensive 
post-service medical records, dated from February 1987 to 
July 2004, which document treatment for a host of disorders.  
These records often included complete medical histories, 
which are consistently devoid of reference to back pain or 
the fall in service.  Of note is the veteran's own statement 
of the history of his service when first evaluated medically 
by VA in February 1987.  He stated that he entered service 24 
days after D-Day and stayed through the end of the war, 
incurring five battle stars and no disability.   

There are only two references to the presence of a back 
disorder in the record.  First, in September 1994, two x-rays 
of the veteran's abdomen were taken to determine the presence 
or absence of kidney stones or other blockages.  Degenerative 
changes of the spine were noted.  Second, in May 2004, the 
veteran reported a history of chronic back pain, which he 
stated had not had evaluated in many years.  An x-ray of the 
veteran's spine confirmed severe degenerative changes to his 
lumbosacral spine.   No opinion was offered as to etiology.  

Based on this review, the Board finds that it cannot give 
weight to the March 2001 opinion, because the clinical 
evidence does not support it.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, direct service 
connection is not warranted. 

Regarding presumptive service connection for the chronic 
disease of arthritis, the Board notes that the records do not 
establish that arthritis manifested to a compensable degree 
within one year of the veteran's separation.  The first 
documented evidence of arthritis is in 1994, nearly 50 years 
after his separation.  Therefore, presumptive service 
connection is not warranted. 

Service Connection for a Head Disability

The veteran contends that on a fire mission, while serving in 
combat in the European Theater, it was raining and when he 
stepped down from a 15-ton stationary gun, he slipped and hit 
his head.  He believed he was knocked unconscious for some 
time, suffering a concussion.  He remembered feeling blood on 
his head, applying a salve, and putting a stocking hat and 
his helmet back on.  The veteran testified as to his current 
health and indicated he falls a lot, attributing this to the 
in-service head injury. 

As noted above, the veteran is competent to testify as to 
slipping and hitting his head while in service.  He is not 
competent, however, to render the diagnosis of a concussion.  
See Espiritu, supra.  The evidence does confirm that the 
veteran has an unsteady gait disorder.  The issue remains as 
to whether there is a nexus between the in-service fall and 
the gait disorder. 

In his March 2001 neurology examination, the veteran relayed 
his history of hitting his head in service.  Based on this 
history, the physician noted a diagnosis of status post head 
trauma with concussion during World War II.  The physician 
then opined that the veteran had a concussion in service and 
has had little intervention since.  

The Board has reviewed the clinical evidence and finds that 
the opinion, in so far as it attempts to establish a nexus, 
is unsupported by the evidence.  See Black v. Brown, supra.  
The veteran first sought treatment for falling frequently in 
June 1998.  In September 1998, he reported falling roughly 
six times in the past year and also reported prior medical 
history, social history, and familial history, without 
reference to any event in service.  He reported changes in 
doses of his medication.  A computed tomography (CT) scan of 
his head revealed multiple lacunar infarcts (or gaps created 
by necrosis due to sudden blood loss).  A VA physician 
evaluating the veteran for his unsteady gait interpreted the 
results of the CT scan and indicated that the unsteady gait 
was perhaps related to the veteran's heart disorder, chronic 
atrial fibrillation, for which he has a pacemaker.  However, 
the lacunar infarcts were also noted as a contributing cause.  

Though the veteran continues to seek treatment for falls, the 
Board finds that the preponderance of the evidence is against 
establishing a nexus between the veteran's in-service head 
injury and his current gait disorder.  Not when the veteran 
first experienced the problem in 1998, nor during his 
subsequent treatment for it, has he referenced the in-service 
injury.   The only time a correlation is suggested is during 
the March 2001 neurology exam.  The Board cannot look at that 
exam in isolation from the rest of the medical evidence.  
Accordingly, the benefit of the doubt provision does not 
apply and service connection is not warranted. 


ORDER

Entitlement to service connection for degenerative changes of 
the lumbar spine is denied.

Entitlement to service connection for a gait disorder is 
denied.


REMAND

In January 2005, the veteran's VA Form 9, substantive appeal, 
was received by the RO on the issues of increased evaluations 
for PTSD and bilateral hearing loss.  At that time, the 
veteran requested a Travel Board hearing on these issues.

Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  38 U.S.C.A. § 7107(b) (West 2002).

In view of the pending hearing request in this matter, the 
Board must remand the case to ensure that the appellant is 
afforded all due process of law.  Accordingly, these issues 
are remanded for the following development:

The RO should make the necessary 
arrangements to schedule the 
appellant for a Travel Board hearing 
at the RO on the increased evaluation 
issues. 

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought on appeal is not granted, the case should then 
be returned to the Board, if in order, for further appellate 
consideration.  The purpose of this remand is to ensure due 
process of law.  By this remand, the Board intimates no 
opinion, legal or factual, as to the ultimate disposition of 
this case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


